UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-563



In Re:   ROBERT RONALD SCITTARELLI,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-98-127-1)


Submitted:   June 18, 1998                   Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Ronald Scittarelli, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Scittarelli has filed a petition for a writ of mandamus

seeking an order compelling the Clerk of Court of the Middle Dis-

trict of North Carolina to provide him with information regarding

whether the defendants in a pending case were admitted to that

court’s bar. Mandamus is a drastic remedy to be used only in extra-

ordinary circumstances. See Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976). Mandamus relief is only available when there

are no other means by which the relief sought could be granted. See

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

right to such relief is “clear and indisputable.” Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (citations omitted).

Scittarelli has not made such a showing. Accordingly, we deny

Scittarelli’s mandamus petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2